DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Crockford (US 2011/0295560 A1) is now relied upon for teaching the argued claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Walker) (US 2011/0291828 A1) (of record) in view of Rusch (US 6,801,777 B2) (of record) and Crockford (US 2011/0295560 A1).
As to claim 1, Walker discloses a method for monitoring and tracking goods flowing through a supply chain, the goods associated with at least one monitoring node configured to send and receive data regarding the goods (paragraph 3, 13-16), the method comprising:
receiving telemetry data for transmission in one or more data packets over a first communication network, wherein the telemetry data is indicative of at least one of a condition of the goods or a condition of an environment in which the goods are located (container speed, temp, fuel, etc…; paragraph 19);
establishing a connection to a second communication network for transmission of the second data packet by determining a network connection quality of the second communication network (ranking and selecting network based network characteristics, such as determined likelihood of losing a connection; Fig. 4, paragraph 24-25);
transmitting the second data packet over the second communication network, the second data packet comprising contextual information indicative of one or more alarms corresponding to the telemetry data and of actions to be performed based on the collected telemetry data (transmitting context of current temp and alarm status can result in a command to change the temperature or alarm; paragraph 17).
While Walker discloses determining status information of the plurality of available networks (paragraph 24-25) and determining the size of the second data packet (determining communication packet size; paragraph 24),

in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit,
altering the second data packet, based on the determined network connection quality, wherein altering comprises processing the second data packet locally and generating a first portion related to the second data packet, when the telemetry data contained in the second data packet exceeds at least one of a minimum parameter or a maximum parameter associated with the telemetry data, the first portion comprising contextual information indicative of one or more alarms corresponding to the minimum parameter or the maximum parameter of the telemetry data and transmitting the first portion related to the second data packet instead of the full second data packet.
	In an analogous art, Rusch discloses a wireless device for connecting to a plurality of different wireless networks (Fig. 1, column 2, line 42-column 3, line 3) which will receive status information relating to a transmission of a first data packet of one or network conditions, such as QOS, latency, link degradation, congestion; Fig. 2, column 3, line 42-65, column 5, lines 18-34, column 6, line 12-23, column 6, line 65-column 7, line 6), establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets (column 6, lines 13-18, column 7, lines 2-6) by determining a network connection quality of the second communication network (monitoring network conditions of each available network; column 4, lines 13-column 5, line 17, claims 1-3, 6,  9-10), wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit (comparing bit-rate and error rate of network connections to particular application requirement; column 5, lines 55-column 6, line 23, claims 1-3, 6,  9-10) so as to enable the device to transition between networks when one becomes unavailable or undesirable while 
	It would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker’s system to include receiving status information relating to a transmission of a first data packet of the one or more data packets to a server over the first communication network, causing the status information relating to the transmission of the first data packet to be analyzed for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold,
in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit, as taught in combination with Rusch, for the typical benefit of optimizing communications based upon application requirements while enabling the device to transition between networks when one becomes unavailable or undesirable.
	Additionally, in an analogous art, Crockford discloses a communication system (Fig. 1-2; paragraph 16, 22-23) which will determine a network connection quality and alter a data packet based on determining the network connection quality (altering the data amount transmitted based upon the available bandwidth; paragraph 35-37, 41-42, 49-50), wherein altering comprises processing a second data packet locally and 
Additionally, it would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker and Rusch’s system to include altering the second data packet, based on the determined network connection quality, wherein altering comprises processing the second data packet locally and generating a first portion related to the second data packet, when the telemetry data contained in the second data packet exceeds at least one of a minimum parameter or a maximum parameter associated with the telemetry data, the first portion comprising contextual information indicative of one or more alarms corresponding to the minimum parameter or the maximum parameter of the telemetry data and transmitting the first portion related to the second data packet instead of the full second data packet, as taught in combination with Crockford, for the typical benefit of dynamically controlling the data transmitted based upon available bandwidth so as to provide for graceful degradation of services based upon the criticality of information.

	As to claim 2, Walker, Rusch and Crockford disclose wherein the telemetry data includes at least one of the following conditions of the goods or the environment in which the goods are located: temperature, pressure, humidity, shock, tilt, speed, direction, acceleration, ambient light, or orientation (see Walker at paragraph 17, 19).

As to claim 4, Walker, Rusch and Crockford disclose wherein the plurality of data packets further include one or more alarms corresponding to minimum or maximum limits of the telemetry data measured by the monitoring node regarding the goods or the environment in which the goods are located (see Walker at paragraph 17, 19).

As to claim 5, Walker, Rusch and Crockford disclose wherein the transmission of the first data packet is determined to be unsatisfactory when at least one of a length of time for transmission of the first data packet to the server over the first communication network, an amount of the first data packet that was received by the server over the first communication network, or a condition of the first data packet that was received by the 

As to claim 6, Walker, Rusch and Crockford disclose searching for the second communication network by analyzing alternate communication networks for the ability to transmit at least the first portion of the second data packet (see Rusch at column 6, line 66-column 7, line 23).

As to claim 7, Walker, Rusch and Crockford disclose wherein determining the network bandwidth that the second communication network is configured to transmit comprises measuring the network bandwidth of the second communication network (see Rusch at column 4, line 17-22, column 6, line 13-23).

As to claim 8, Walker, Rusch and Crockford disclose wherein processing the second data packet locally and generating the first portion related to the second data packet comprises associating the collected telemetry data with one or more contextual information to be transmitted over the second communication network (transmitting a smaller portion of the telemetry data based upon the network; see Walker at paragraph 17, 24, 25 and Crockford at paragraph 35-37, 41-42, 49-50).



As to claim 10, Walker, Rusch and Crockford disclose wherein the contextual information comprises a monitoring node identifier (MID) corresponding to the monitoring node, wherein the MID comprises a private token unique to the monitoring node; one or more alarms corresponding to telemetry data measured by the monitoring node (see Walker at paragraph 17, 19); or a combination thereof. 

As to claim 11, Walker, Rusch and Crockford disclose reestablishing the connection to the first communication network for transmission of a third data packet over the first communication network (switching connections to the best available network as conditions change; see Rusch at column 6, line 66-column 7, line 6 and Walker at paragraph 24-25).

As to claim 12, Walker discloses a communication device (Fig. 2-3; paragraph 18-20) comprising:
a receiver (Fig. 2-3; paragraph 18-20) receive telemetry data regarding at least one of the communication device or an environment in which the communication device is located, the telemetry data forming a plurality of data packets (container speed, temp, fuel, etc…; paragraph 19, 22, 24-25),

a processor (Fig. 2-3; paragraph 18-20) in communication with the receiver and transmitter, wherein the processor is configured to:
establish a connection to a second communication network for transmission of the second data packet by determining a network connection quality indicative of at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network (ranking and selecting network based network characteristics, such as determined likelihood of losing a connection; Fig. 4, paragraph 24-25); and
wherein the transmitter is further configured to transmit the first portion of the second data packet over the second communication network to the server (transmitting context of current temp and alarm status can result in a command to change the temperature or alarm; paragraph 17).
he fails to specifically disclose receiving status information relating to a transmission of a first data packet of the one or more data packets to a server over the first communication network, causing the status information relating to the transmission of the first data packet to be analyzed for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold,
in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit,
altering the second data packet, based on the determined network connection quality, wherein altering comprises processing the second data packet locally and generating a first portion related to the second data packet, when the telemetry data contained in the second data packet exceeds at least one of a minimum parameter or a maximum parameter associated with the telemetry data, the first portion comprising contextual information indicative of one or more alarms corresponding to the minimum parameter or the maximum parameter of the telemetry data and transmitting the first portion related to the second data packet instead of the full second data packet.
	In an analogous art, Rusch discloses a wireless device for connecting to a plurality of different wireless networks (Fig. 1, column 2, line 42-column 3, line 3) which will receive status information relating to a transmission of a first data packet of one or more data packets to a server over the first communication network (monitoring packet communications over a first connected network; Fig. 2, column 6, line 65-column 7, line 6), causing the status information relating to the transmission of the first data packet to be analyzed (monitoring current network connection conditions to determine if a switch should be made to a different connection; column 6, line 65-column 7, line 6) for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold (based upon current vs. required conditions; Fig. 2, column 5, lines 18-34, column 6, line 12-23, column 6, line 65-column 7, line 6), and in response to determining that the transmission of the first data packet failed to meet the communication threshold (based upon current vs. required network conditions, such as QOS, latency, link degradation, congestion; Fig. 2, column 3, line 42-65, column 5, lines 18-34, column 6, line 12-23, column 6, line 65-column 7, line 6), establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets (column 6, lines 13-18, column 7, lines 2-6) by determining a network connection quality of the second communication network (monitoring network conditions of each available network; column 4, lines 13-column 5, line 17, claims 1-3, 6,  9-10), wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit (comparing bit-rate and error rate of network connections to particular application requirement; column 5, lines 55-column 6, line 23, claims 1-3, 6,  9-10) so as to enable the device to transition between networks when one becomes unavailable or undesirable while optimizing communications based upon application requirements (column 1, lines 35-53).
	It would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker’s system to include receiving status information relating to a transmission of a first data packet of the one or more data packets to a server over the first communication network, causing the status information relating to the transmission of the first data packet to be analyzed for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold,
in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit, as taught in combination with Rusch, for the typical benefit of optimizing communications based upon application requirements while enabling the device to transition between networks when one becomes unavailable or undesirable.
	Additionally, in an analogous art, Crockford discloses a communication system (Fig. 1-2; paragraph 16, 22-23) which will determine a network connection quality and alter a data packet based on determining the network connection quality (altering the data amount transmitted based upon the available bandwidth; paragraph 35-37, 41-42, 49-50), wherein altering comprises processing a second data packet locally and generating a first portion related to the second data packet (limiting message transmission to the sensor data considered more “critical”; paragraph 29-30, 34-36, 45-46), when the telemetry data contained in the second data packet exceeds at least one of a minimum parameter or a maximum parameter associated with the telemetry data (sensor data outside of a predefined limit; paragraph 51-53), the first portion comprising contextual information indicative of one or more alarms corresponding to the minimum parameter or the maximum parameter of the telemetry data (sensor data outside of a predefined limit is marked as critical and transmitted during times of low bandwidth; paragraph 46-47, 51-53), and transmitting the first portion related to the second data packet instead of the full second data packet (only transferring the most critical data during times with insufficient bandwidth; paragraph 35-37, 41-42, 49-50) so as to dynamically control the data transmitted based upon available bandwidth so as to provide for graceful degradation of services based upon the criticality of information (see abstract, paragraph 13, 34-36).
Additionally, it would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker and Rusch’s system to include altering the second data packet, based on the determined network connection quality, wherein altering comprises processing the second data packet locally and generating a first portion related to the second data packet, when the telemetry data contained in the second data packet exceeds at least one of a minimum parameter or a maximum parameter associated with the telemetry data, the first portion comprising contextual information indicative of one or more alarms corresponding to the minimum parameter or the maximum parameter of the telemetry data and transmitting the first portion related to the second data packet instead of the full second data packet, as taught in combination with Crockford, for the typical benefit of dynamically controlling the data transmitted based upon available bandwidth so as to provide for graceful degradation of services based upon the criticality of information.

As to claim 14, Walker, Rusch and Crockford disclose wherein the contextual information comprises one or more alarms corresponding to minimum or maximum limits of the telemetry data measured by a monitoring node regarding goods associated with the communication device or the environment in which the goods are located (see Walker at paragraph 17, 19).

	As to claim 15, Walker, Rusch and Crockford disclose wherein the telemetry data comprises at least one of temperature, pressure, humidity, shock, tilt, speed, direction, acceleration, ambient light, or orientation (see Walker at paragraph 17, 19).

As to claim 16, Walker, Rusch and Crockford disclose wherein processor is configured to cause the status information relating to the transmission of the first data packet to be analyzed to determine whether the transmission of the first data packet failed to meet the communication threshold by communicating with the server wherein the server determines whether at least one of a length of time for transmission of the first data packet to the server over the first communication network, an amount of the first data packet that was received by the server over the first communication network, 

As to claim 17, Walker, Rusch and Crockford disclose searching for the second communication network by analyzing alternate communication networks for the ability to transmit at least the first portion of the second data packet (see Rusch at column 6, line 66-column 7, line 23).

As to claim 18, Walker, Rusch and Crockford disclose wherein the processor is configured to determine the network bandwidth by measuring the network bandwidth of the second communication network (see Rusch at column 4, line 17-22, column 6, line 13-23).

As to claim 19, Walker, Rusch and Crockford disclose the processor is configured to store the telemetry data from the second data packet until reconnection to the first communication network (sensitive data only transmitted over a secure connection; see Walker at paragraph 16, 24).

 As to claim 20, Walker, Rusch and Crockford disclose wherein processing the second data packet locally and generating the first portion related to the second data packet comprises associating the collected telemetry data with one or more contextual 

As to claim 21, Walker, Rusch and Crockford disclose wherein a payload of the first portion is smaller than a payload of the second data packet (each message being smaller and including only a portion of the overall data; see at Crockford at paragraph 35-37, 41-42, 49-50).

As to claim 22, Walker, Rusch and Crockford disclose wherein the processor is further configured to reestablish the connection to the first communication network for transmission of a third data packet over the first communication network (switching connections to the best available network as conditions change; see Rusch at column 6, line 66-column 7, line 6 and Walker at paragraph 24-25).

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Rusch and Crockford and further in view of Matthieu et al. (Matthieu) (US 2016/0048114 A1) (of record).
As to claims 3, 13, while Walker, Rusch and Crockford disclose transmitting a data packet, they fail to specifically disclose a monitoring node identifier (MID) corresponding to the monitoring node, wherein the MID comprises a private token unique to the monitoring node.

Additionally, it would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker, Rusch and Crockford’s system to include a monitoring node identifier (MID) corresponding to the monitoring node, wherein the MID comprises a private token unique to the monitoring node, as taught in combination with Matthieu, for the typical benefit of properly identifying and routing the data message when a plurality of devices are communicating.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424